Citation Nr: 0303107	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  93-26 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of entitlement to death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1965.  He died in January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The appellant's claim was remanded for additional 
development in September 1999 and is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The appellant has claimed that she and the veteran began 
living together in New York in 1986.

2.  Common law marriage is not recognized by the State of New 
York.

3.  The veteran and the appellant were married in November 
1992.

4.  The veteran died in January 1993.

5.  No child was born of the relationship of the veteran and 
the appellant.

6.  The appellant presented no evidence to show she was 
unaware of any legal impediment to her claimed common law 
marriage.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for VA death pension purposes.  38 U.S.C.A. 
§§ 101, 103, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 
3.54, 3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran submitted a formal claim for disability 
compensation benefits, on VA Form 21-526, in May 1985.  He 
reported at that time that he was never married.  He listed 
the names of several children that were in the custody of 
someone identified as E.D.  The veteran listed his mother as 
his nearest relative.  He did not list any names of 
individuals that were aware of his disability status.  He did 
not list the appellant's name on the form in any capacity.

The veteran submitted another formal claim for disability 
compensation and pension benefits in January 1991.  He again 
reported that he was never married.  He again listed the 
names of the same children as in May 1985.  He also indicated 
that custody of the children was listed as being with E.D.  
The veteran listed his mother as his nearest relative.  He 
did not identify the appellant on the claim form in any 
manner.

Associated with the claims folder is a VA Form 40-4956 that 
contained information regarding the veteran's burial and 
placement of a headstone.  The form was received at the RO in 
February 1993.  The form indicates that the veteran died in 
January 1993 and was interred on February 1, 1993.  The form 
also identified the appellant as the veteran's wife and 
indicated that she was to be interred in the same grave.

The appellant submitted her claim for benefits in June 1993.  
She included a copy of the veteran's death certificate and a 
copy of their marriage certificate.  The marriage certificate 
reflected that the veteran and the appellant were married in 
November 1992.  The death certificate listed the appellant as 
the veteran's wife.

The appellant's claim was denied in July 1993.  The basis for 
the denial was that the veteran and appellant were not 
married for more than a year prior to his death, there was no 
child born of the relationship, and that the appellant 
married the veteran after the ending date for his period of 
service.  See 38 C.F.R. § 3.54(a)(3)(vii) (2002).  The ending 
date for the veteran was May 8, 1995, and the appellant and 
veteran were married in November 1992.

Associated with the claims folder is a Report of Contact, VA 
Form 119, dated October 31, 1995.  The appellant claimed that 
she lived with the veteran for eight years.  She said that 
she took care of him during that time and felt that she was 
entitled to VA benefits.

The appellant testified at a hearing at the RO in May 1996.  
The appellant said that she met the veteran eight years prior 
to his death.  She then said that she first started living 
with him in 1984.  She said they lived as man and wife until 
his death.  In response to a question as to why they were not 
married earlier, the appellant said that she felt like they 
were married.  She said the veteran was opposed to being 
married.  The appellant said that they had planned to get 
married on several earlier occasions but the veteran would 
get sick and end up in the hospital and they would postpone 
the marriage.  She said their bills came only in the 
veteran's name.  She testified that she felt like she was 
married to the veteran, but that he seemed opposed to it and 
was scared.  

The appellant submitted statements at the hearing from four 
individuals.  The statements all said essentially the same 
thing:  that they knew both the veteran and the appellant and 
that they had lived together as common law man and wife for a 
number of years prior to their November 1992 marriage.

The hearing officer issued a decision in the case in June 
1996.  The decision continued the denial of the claim.  The 
decision further noted that common law marriages were not 
recognized in the State of New York.

The appellant was scheduled for a Travel Board hearing in 
September 1998.  She failed to report for the hearing.

The appellant's case was remanded by the Board in September 
1999.  The remand directed that the appellant be provided an 
opportunity to present evidence that she had no knowledge of 
a legal impediment to her claimed common law marriage.  She 
was also to be offered the opportunity to submit evidence 
that she may have entered into a common law marriage in a 
jurisdiction that recognized such relationships.  

The RO wrote to the appellant in September 1999.  She was 
requested to provide a statement indicating whether or not 
she had knowledge that there was any impediment to a common 
law marriage to the veteran in New York.  She was also 
requested to provide evidence that she entered into a common 
law relationship with the veteran in a jurisdiction other 
than New York.  The appellant was informed that she should 
provide affidavits or certified statements from two or more 
persons that knew, as the result of personal observation, the 
relationship that existed between her and the veteran prior 
to their marriage in November 1992.  The appellant was given 
60 days to respond to the letter.  She failed to respond.

The RO next wrote to the appellant in October 2002.  The 
letter advised the appellant of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law 106-475, and 
its application to her claim.  The letter detailed VA's duty 
to provide notice and duty to assist.  Further, the letter 
provided a recap of the evidence of record and informed the 
appellant of what further evidence was necessary to establish 
entitlement.  

The appellant provided a response in October 2002.  She said 
that all requested information had been hand delivered to VA.  
She said that, if further information was required, to let 
her know.  

The appellant was issued a supplemental statement of the case 
(SSOC) in November 2002.  She returned a portion of the SSOC 
in January 2003.  She acknowledged that she had reviewed the 
SSOC dated in November 2002 and that she had no further 
evidence to submit and wanted her appeal forwarded to the 
Board.

II.  Analysis

The provisions of 38 U.S.C.A. § 1541 (West 2002) allows, in 
certain cases, for the payment of death pension to a 
surviving spouse of a veteran.  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.50 (2002).  "Marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2002).  

In claims for death pension, "[a] surviving spouse may 
qualify for pension, compensation, or dependency and 
indemnity compensation if the marriage to the veteran 
occurred before or during his or her service or, if married 
to him or her after his or her separation from service, 
before the applicable date stated in his [sic] section."  
38 C.F.R. § 3.54.  Further, the benefit may be paid to a 
surviving spouse who was married to the veteran:  (1) one 
year or more prior to the veteran's death, or (2) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage, or (3) prior to May 8, 
1985, in cases where the veteran served during the Vietnam 
era (the period beginning on August 5, 1964, and ending on 
May 7, 1975, inclusive for veterans who did not serve in 
Vietnam.  Id.  

In general, a valid marriage may be established by various 
types of documentary evidence together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(a) (2002).  In jurisdictions where 
marriages other than by ceremony are recognized, the marriage 
may be established by the affidavits or certified statements 
of one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  38 
C.F.R. § 3.205(a)(6).  This evidence should be supplemented 
by affidavits or certified statements from two or more 
persons who know, as the result of personal observation, the 
reputed relationship which existed between the parties to the 
alleged marriage including the periods of cohabitation, 
places of residences, whether the parties held themselves out 
as husband and wife, and whether they were generally accepted 
as such in the communities in which they lived.

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103 (a); 38 C.F.R. § 3.52 
(2002).  Moreover, the Board notes that the VA General 
Counsel has held that, for the purposes of 38 C.F.R. § 
103(a), the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriage 
constitutes a legal impediment to that marriage.  See 
VAOPGCPREC 58-91.

In this case there is no dispute of the fact that the veteran 
and the appellant were not legally married, under the laws of 
the State of New York, prior to November 1992.  Further, 
there is no dispute that the veteran died in January 1993, 
less than one year subsequent to the date of the marriage.  
Finally, there is no dispute that there were no children born 
of the marriage.  Thus the appellant does not satisfy the 
criteria under 38 C.F.R. § 3.54 to qualify as a surviving 
spouse.

The appellant has claimed that she was the common law wife of 
the veteran for approximately eight years prior to his death, 
although she has never specified an exact date for the 
beginning of the relationship.  Further, the supporting 
statements she submitted at her RO hearing in May 1996 
provided differing times as to the length of the "common law 
relationship."  One statement said seven years, two others 
said they were together for eight years prior to the 
marriage, and a fourth statement said that they were together 
for "8 yrs before marriage which was in 1987 until they 
legally married in November [dated omitted] 1993 [sic]."  
None of the statements were in the form of an affidavit, 
sworn or certified.  Moreover, none of the statements said 
that the appellant and the veteran held themselves out to be 
common law man and wife in a state where such a relationship 
is recognized.  Finally, none of the statements indicated 
that the appellant was unaware that a common law marriage was 
not recognized by the State of New York.

The Board also notes that the veteran made no reference to 
any type of relationship to the appellant when he submitted 
detailed claims forms in 1985 and 1991.  In each instance he 
listed the person having custody of his children as someone 
different from the appellant and identified his mother as his 
nearest relative.  The veteran never listed the appellant's 
name in any capacity when he submitted his claims in 1985 and 
1991. 

The Board remanded the appellant's case specifically for the 
purpose to allow her to produce evidence that she was not 
aware of a legal impediment to her claimed common law 
marriage.  Also, the remand was to allow the appellant an 
opportunity to provide evidence to show that she may have 
entered into a common law marriage with the veteran in a 
jurisdiction that recognized such marriages.  See Sandoval v. 
Brown, 7 Vet. App. 7 (1994); see also Colon v. Brown, 9 Vet. 
App. 104 (1996).  

The RO promptly contacted the appellant and informed her of 
the requirements of the Board's remand in September 1999.  
The appellant failed to respond.  The RO wrote to her 
regarding the VCAA and the evidence needed to establish 
entitlement to the benefits sought in October 2002.  The 
appellant responded that same month that she had provided all 
the evidence she had.  

Upon review of all the evidence of record, the Board finds 
that the appellant has not submitted evidence to establish a 
valid marriage to the veteran within the necessary timeframe 
under 38 C.F.R. § 3.54.  Further, the appellant has failed to 
satisfy the requirement under 38 C.F.R. § 3.52 that she was 
unaware of the legal impediment that common law marriages 
were not legal in the State of New York so as to establish a 
"deemed" valid marriage in this instance.  Indeed, the 
Board takes specific note of the veteran's intent as 
suggested by his earlier claims and by the appellant's own 
testimony.  He did not indicate he was married even when 
given the opportunity to do so on claims forms.  Moreover, 
the appellant testified in 1996 that the veteran had been 
opposed to marriage, suggesting that he and the appellant had 
not in fact reached an agreement prior to November 1992 
regarding their relationship as man and wife.  This sort of 
evidence tends to show that a common-law marriage had not 
been attempted, at least from the veteran's perspective.  
Consequently, as the appellant has not produced evidence to 
establish a marriage that qualifies under the existing 
statutory and regulatory provisions, her claim must be 
denied.

In so finding, the Board has considered the applicability of 
the VCAA (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  This law is 
applicable to the appellant's claim.  See 38 U.S.C.A. § 5107 
note (West 2002).  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The appellant 
is claiming entitlement to death pension as the surviving 
spouse of the veteran.  She has been denied benefits because 
she did not meet the requirements under 38 C.F.R. § 3.54 and 
that she has failed to establish that she was unaware of a 
legal impediment to her claimed common law marriage under 
38 C.F.R. § 3.52.  There is no additional information or 
evidence needed to substantiate and complete her claim.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West 2002).  
In addition, newly created 38 C.F.R. § 3.159(b) (2002), 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The appellant submitted her claim in June 1993.  She was 
informed of the denial of her claim, and the reasons for such 
denial, in July 1993.  She was afforded a RO hearing in May 
1996 where the elements of a common law marriage were 
presented by the appellant.  She was informed by way of a 
SSOC/hearing officer decision in June 1996 that the State of 
New York did not recognize common law marriages.

The Board remanded the appellant's case in September 1999 in 
order to allow for application of holdings from the United 
States Court of Appeals for Veterans Claims (Court) in 
Sandoval and Colon.  The RO contacted the appellant in 
September 1999 and requested that she provide the necessary 
evidence.  She failed to respond.

The RO wrote to the appellant again in October 2002 and 
provided a detailed discussion of the VCAA and the RO's 
duties to provide notice and assistance.  The letter 
contained a detailed listing of the evidence of record, the 
evidence required to establish entitlement to benefits, and 
the applicable legal authority.  The appellant responded in 
October 2002 that she had submitted all the evidence she had.  
She repeated this assertion in January 2003.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to prove her claim.  She was notified of the 
evidence necessary to establish her status as a surviving 
spouse.  The several letters from the RO informed her of the 
evidence necessary to establish entitlement to the benefits 
sought.  The several SSOCs informed the appellant as to why 
the additional evidence added to the record did not allow for 
the grant of her claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this particular case it is incumbent on the appellant to 
either provide the necessary evidence or identify a source of 
evidence and advise VA that she requires assistance in 
obtaining the evidence.  The appellant has submitted proof of 
her valid marriage to the veteran, as far as the State of New 
York is concerned.  The marriage certificate documented a 
valid marriage from November 1992.  The appellant provided 
several lay statements to say that she lived as a common law 
wife to the veteran for approximately eight years prior to 
his death.  She did not provide a statement, as requested by 
the RO, to say that she was unaware of any legal impediment 
to her claimed common law marriage, although she was informed 
by the RO in June 1996 that common law marriages were not 
legal in the State of the New York and despite the September 
1999 Board remand, and subsequent RO efforts to get her to 
provide such a statement.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence submitted by the appellant and evidence requested by 
the RO.  The appellant has not alleged that there is any 
outstanding evidence that would support her contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that VA has complied with the spirit and the 
intent of the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

